i          i      i                                                                  i       i      i




                                  MEMORANDUM OPINION

                                          No. 04-10-00020-CV

                                    Janelle ADAIR and Gary Adair,
                                              Appellants

                                                    v.

                                         Gabrielle NESSOUR,
                                               Appellee

                      From the County Court at Law No. 2, Bexar County, Texas
                                      Trial Court No. 337645
                             Honorable H. Paul Canales, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: April 28, 2010

REVERSED AND REMANDED

           Appellants appeal from a default judgment. The parties have filed a joint motion asking this

court to “grant appellants’ restricted appeal and to remand case to trial court.” In the motion, the

parties state that no reporter’s record was made of the proceedings below and that there is no

evidence to support the trial court’s judgment; therefore, the judgment should be set aside and the

cause remanded to the trial court. The motion is granted. As agreed by the parties, without

consideration of the merits, we reverse the trial court’s judgment dated July 30, 2009, and remand
                                                                                      04-10-00020-CV

the cause to the trial court for further proceedings. TEX . R. APP . P. 42.1(a), 43.2(d); Caballero v.

Heart of Tex. Pizza, L.L.C., 70 S.W.3d 180, 181 (Tex. App.—San Antonio 2001, no pet.). Costs of

appeal are taxed against the party who incurred them.



                                                              PER CURIAM




                                                 -2-